FILE COPY




                                       M A N D A T E

TO THE 143RD DISTRICT COURT OF REEVES COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on April 5, 2021, the cause upon
appeal to revise or reverse your judgment between

JODI STROBACH,                                                        Appellant,

No. 08-17-00182-CV                    and

WESTEX COMMUNITY CREDIT UNION,                                        Appellee,

was determined; and therein our said Court made its order in these words:

      The judgment of the Court issued August 14, 2019 is withdrawn, and the following is the
judgment of the Court.

        The Court has considered this cause on the record and concludes there was no error in
that part of the trial court’s judgment granting summary judgment as to Appellant’s claims of
negligence, fraud and violations of the DTPA. We therefore affirm that part of the judgment.
We further order there was error in that part of the trial court’s judgment granting summary
judgment as to Appellant’s claim for breach of contract. We therefore reverse that part of the
trial court’s judgment and remand this cause to the trial court for further proceedings in
accordance with our opinion.

        We further order that Appellant, and her sureties, if any, and Appellee each pay one-half
(1/2) of all costs, both in this Court and the court below, for which let execution issue. See TEX.
R. APP. P. 43.5. This decision shall be certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this October 29, 2021.

                                                 Elizabeth G. Flores, Clerk




Trial Court No. 14-03-20605-CVR